BRYANT, J., concurs separately. I concur in the determination that the issues raised by the assignments of error are properly before us for appeal. However, I concur further only in the *Page 779 
judgment of reversal for error of the trial court as a matter of law in casting on the father the burden of proving his communication with his child within one year before the petition was filed to step parent adoption. In my view the remaining matters discussed in the majority opinion are moot and the findings of fact gratuitous. *Page 780